DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Holland et al. (US 2007/0083707), hereinafter referred to as Holland in view of Mehrotra et al. (US 2014/0281140), hereinafter referred to as Mehrotra. 

Referring to claim 15, Holland teaches, as claimed, a method comprising: communicating among storage nodes of blades of the storage cluster, via a switch fabric and a midplane (see fig. 2b and page 2, ¶20); determining that a first one of the storage nodes, in a first blade, is non-communicative (i.e.-determining a failure condition affecting a first data storage unit, page 1, 
However, Holland does not teach the accessing being via a point-to-point communication pathway connected to the midplane and connected at a first end to the storage memory and the storage unit; and the accessing bypassing a processor for the first one of the storage nodes.
On the other hand, Mehrotra discloses network storage systems comprised of a fabric including a point-to-point communication pathway between storage components (page 1, ¶16 and page 3, ¶30, lines 10-17) in order to directly access memories of failed storage node, bypassing the failed node processor (page 1, ¶17 and page 3, ¶33, lines 7-21).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Holland by accessing via a point-to-point communication pathway connected to the 

As to claim 16, the modified Holland in view of Mehrotra teaches the method of claim 15, wherein the accessing comprises the processor reading the storage memory of the storage unit via the point-to-point communication pathway, comprising a peripheral component interconnect express (PCIe) link that connects the processor and the storage memory of the storage unit via the midplane (see Mehrotra, page 2, ¶25, line 10). 
 
As to claim 17, the modified Holland in view of Mehrotra teaches the method of claim 15, wherein the accessing by a processor comprises a processor of a storage node in a second blade reading the storage memory of the storage unit in the first blade via the point-to-point communication pathway, which connects at a second end to the processor of the storage node in 
 
As to claim 18, the modified Holland in view of Mehrotra teaches the method of claim 15, wherein the accessing by a processor comprises a processor of the switch fabric reading the storage memory of the storage unit in the first blade via the point-to-point communication pathway, which connects at a second end to the processor of the switch fabric via the midplane (see Mehrotra, page 2, ¶19). 
 
As to claim 19, the modified Holland in view of Mehrotra innately teaches the method of claim 15, wherein the accessing by a processor comprises a second blade reading the storage memory of the storage unit in the first blade via the switch fabric and the point-to-point communication pathway, which connects at a second end to the switch fabric via the midplane (see Mehrotra, page 1, ¶16). 
 
As to claim 20, the modified Holland in view of Mehrotra teaches the method of claim 15, wherein the accessing by a processor comprises the processor reading the storage memory of the storage unit in the first blade via the point-to-point communication pathway and a network interface connecting the 
Referring to claims 1-7, the claims are substantially the same as claims 15-20, hence the rejection of claims 15-20 is applied accordingly. 

Referring to claims 8-14, the claims are substantially the same as claims 15-20, hence the rejection of claims 15-20 is applied accordingly. 

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.


Response to Arguments
Applicant’s arguments, filed on 11/26/2021 have been fully considered but they are not deemed to be persuasive. 


Applicants argued: 
…there is no teaching nor suggestion in Holland to modify/replace one of the controllers 44, 46 to be a “processor of a storage node”, which would change a principle of operation in Holland and deprive the storage blade of having dual RAID controllers, one of which could be employed to take over in event of failure of the other in a fail over or fail back (cited paragraph 5). 

…there is no teaching in Holland nor Mehrotra to modify/convert the Holland storage blade 43 with dual RAID controllers 44, 46 and storage memory (storage devices 48) to a storage node that has a processor of a storage node and one or more storage units that each have a storage controller (or dual RAID controllers) and storage memory.

The Examiner disagrees with the above statement. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as stated above, the motivation for doing so would have been to provide robust redundant path using point-to-point link between two fabric instances; and further to 

Applicants argued: 
Specifically, Mehrotra does not mention a midplane at all, and does not teach that the cited point to point communication pathway between storage components should connect to a midplane. Applicant acknowledges it might be possible through hindsight of the teachings in the present application to discern how to connect a point to point communication to a midplane and produce the present claim limitations (i.e., reading the claims into the references), but that is not the applicable test nor procedure during examination, and these teachings are not in Mehrotra.

The Examiner disagrees with the above statement. In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Holland is cited for teaching midplane and Mehrotra is cited for teaching point to point communication pathway between storage components. Therefore, the cited references as combined (i.e.-Holland modified by Mehrotra) do teach the claimed feature as discussed in the claim rejection above. 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday thru Thursday from 9 AM to 5 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, HENRY TSAI, can be reached on (571) 272-4176. The fax phone number for the organization where this application or 

/ELIAS MAMO/
Primary Examiner, Art Unit 2184